FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERNARDO CRUZ-MOSQUERA,                          No. 11-17585

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00594-RCJ-VPC

  v.
                                                 MEMORANDUM *
K. GURRIES, Correctional Officer; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Nevada state prisoner Bernardo Cruz-Mosquera appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive

force. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust. Wyatt v. Terhune, 315 F.3d 1108,

1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Cruz-Mosquera’s action because he

failed to exhaust administrative remedies. See Woodford v. Ngo, 548 U.S. 81, 85,

93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules).

      AFFIRMED.




                                          2                                   11-17585